DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
Response to Amendment and Status of Claims
The applicant’s amendment filed 10/05/2021 has been entered. Claim 1, 7-9, and 13 have been amended. Claims 14-17 are new, and no claims have been cancelled. Accordingly, claims 1-17 are pending and are under examination.
	The amendment to claim 1 obviates the previous rejection under 112(b), which is hereby withdrawn. However, the addition of new claims has necessitated a new rejection under 112(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the claim limitation “wherein the at least one focused light strip is a plurality of focused light strips projected in a rotationally invariant pattern”.
	Paragraph [0038] of the applicant’s specification states “The nozzle articulating system is capable of motion in arbitrary directions depending on the parameters of profile to be deposited. This fact highlights the desirability of applying a more complicated profile recognition strategy. Among these could be rotationally invariant patterns (circles) and networks of straight lines. Application of such patterns assures the visibility of most of lines and their projection onto the profile being created as shown in FIGS. 8a and 8b.”
	Thus, the only rotationally invariant pattern the applicant has possession for at the time the application was filed is “circles” – the “rotationally invariant patterns” in [0038] is referring to “circles”, not “networks of straight lines”, because “networks of straight lines” are not rotationally invariant. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the claim limitation “wherein the at least one focused light strip is a plurality of focused light strips projected in a rotationally invariant pattern”. The claim is indefinite because a light strip is a straight line of line. A rotationally invariant pattern is a circle (see paragraph [0038] of applicant’s spec), because a function defining a circle is the only pattern that satisfies the conventional definition of rotational invariance, which is that ‘a function defined on an inner product space is said to have rotational invariance if its value does not change when arbitrary rotations are applied to its argument’. A straight line or plurality of straight lines cannot be rotationally invariant, by definition of rotational invariance, because not only are straight lines in any configuration unable to satisfy the above definition, but also, simply due to the fact that a straight line (strip) is straight, while a circle is curved. The claim is indefinite because it uses one limitation (“rotationally invariant”) to attempt to further limit another, mutually exclusive limitation (“light strips”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (WO2015157816A1; of record) in view of Camilleri et al. (US20180169686A1; of record) and Kerekes (US 20020104973 A1; of record).
Regarding claims 1 and 16:
King teaches a process for producing a preform by cold spray deposition [001], wherein a cold spray nozzle delivers powder onto a surface [007], and wherein the powder particles are not melted in the cold spray process [011]. A cold spray necessarily has a “stream”.
King teaches that the nozzle can be directed to an angle, towards the centre of the axis of preform rotation [029],[030].
King teaches that during cold spraying, small particles in the solid state are accelerated to high velocities (normally above 500 m/s) in a supersonic gas jet, and deposited on a substrate material [003]. This would result in forming a layer of material on a substrate.King teaches turning the cold spray nozzle (reorienting) inwardly, towards the center of the preform, each time the nozzle approaches the edge of the preform [029],[030]. Turning the cold spray nozzle would result in a second angle relative to the original axis. This technique can be used to control the growth of the edges of the preform so that the preform maintains a constant diameter [029],[030]. 

Camilleri teaches a method for forming 3D objects from a stream of powder [0001], by feeding metallic or other powder to a high velocity flow of heated pressurized air which is sprayed from a spray nozzle [0047]. Camilleri teaches receiving and interpreting data defining the geometry of the 3D object as it is being formed [0014-0015], wherein the geometry of the 3D object is measured using sensing means [0015], which is synonymous with “generating a camera image”. Receiving and data defining the geometry means receiving data of the object and any accompanying distortions; when an image is taken of an object, the image includes all the data of the part’s geometry (i.e. non-distortion and distortion) which meets the claimed limitation of “to determine the amount of optical distortion of the profile geometry”. Camilleri teaches reorienting the spray arm to maintain an optimal distance and angle for the powder spray to the substrate as layers of the powder build up on the substrate [0049]. From this, it is deduced that after a first layer, a second layer is delivered onto the three dimensional object being formed, and that because the spray arm is reoriented, the nozzle for the spray would be at a different angle than the first for optimal distance and angle.
Camilleri is silent regarding providing a light source for projecting a focused light strip onto the first layer for defining its profile geometry, generating a camera image of the focused light strip, and analyzing contours of the light strip projected onto the first layer of deposited material.

With regard to the claimed “focused light strip” limitation, Kerekes teaches that the beam of energy is preferably “a focused beam of light in the shape of a line” (“line” being synonymous with “strip”). With regard to the light strip being “around the stream of powder at the substrate”, this would necessarily occur from the modification of King in view of Camilleri with Kerekes; in Kerekes, sample points 26 are projected along the entire scanned surface in the area 22 (Fig. 3, [0045]-[0046]). Considering the selective dispensing of build material (such as the cold spray of Kerekes) occurs at a small point/portion of the area 22 (as per the nature of manufacturing), there are necessarily some areas on which light is being scanned, which are also around the build material which is being dispensed.
With regard to the claimed “generating a camera image” limitation, Kerekes teaches using a video image sensor, such as a charged coupled device (CCD) camera to generate the sensor responses needed to produce the height data signals for the scanning system [0050],[0058].
claims 1 and 16, Kerekes teaches using, for example, a triangulation approach to obtain height measurements [0047], then processing the measurements to establish feedback data [0048] and then adapting the selective deposition modelling based on the feedback data [0048]. The act of taking measurements is performed because there are variations between the digital model and the physical object being produced; one of ordinary skill in the art would recognize that a purpose of using projected lines of light as a means for capturing data is to determine the “contours” (broadly interpretable as ‘exterior shape/geometry’) of the object, and determine the extent of the differences between the exterior geometry of the digital model and physical object.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri and Kerekes, as doing so would allow for facilitating deposition to result in a 3D item that best matches the targeted geometry [Camilleri 0058], to ensure that the 3D digital CAD model has minimal dimensional variance from the physical, manufactured 3D object, and would allow for dimensionally normalizing layers of an object being formed [Kerekes; Abstract, 0056] via additive manufacturing.
Regarding claim 2:
King teaches that the nozzle is moved linearly back-and-forth in a plane perpendicular to the preform axis of rotation between two points at the edge of preform [023], and turning the cold spray nozzle (reorienting) inwardly, towards the center of the preform, each time the nozzle approaches the edge of the preform [029],[030]. Turning the cold spray nozzle would 
Furthermore, Camilleri also teaches that the robotic arm causes a beam of the powder to moves across the surface of the substrate so that the beam remains substantially perpendicular to its point of contact of the substrate [0054]. This is enabled by the control functions of the printer's computerised system [0054]. The printer also enables the angle of the beam to be reoriented to less than perpendicular [0054], which also means that the second angle would be offset from the axis defined by the first layer of material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri, as doing so would allow for generate appropriate tool paths that facilitate deposition to result in a 3D item that best matches the targeted geometry [0058].
Regarding claim 7:
Although King does not explicitly teach “projecting the at least one focused light strip onto the first layer[…] and determining a contour[…]”, this step is intrinsic in the method King teaches; the purpose of the act of turning the nozzle is to mitigate the effects of distortion caused by cold spraying due to the varying thicknesses of the preform resulting in varying distances from the preform to the spray nozzle. King teaches that this technique can be used to control the growth of the edges of the preform so that the preform maintains a constant diameter [029],[030].
Camilleri teaches a method for forming 3D objects from a stream of powder [0001], by feeding metallic or other powder to a high velocity flow of heated pressurized air which is sprayed from a spray nozzle [0047]. Camilleri teaches receiving and interpreting data defining 
Camilleri does not teach projecting a laser light strip onto the first layer and determining a distortion in the image.
As discussed in the rejection of claim 1 above, Kerekes teaches that the beam of energy is preferably “a focused beam of light in the shape of a line” (“line” being synonymous with “strip”) [0046]. Kerekes further teaches that lasers are well suited for this case [0046].
Although King and Camilleri are silent regarding the “four focused light strips” limitation in claim 7, Kerekes renders these claim limitations obvious. As discussed in the rejection of claim 1 above, Kerekes teaches that the beam of energy is preferably “a focused beam of light in the shape of a line” (“line” being synonymous with “strip”). With regard to the light strip being “around the stream of powder at the substrate”, this would necessarily occur from the modification of King in view of Camilleri with Kerekes; in Kerekes, sample points 26 are projected along the entire scanned surface in the area 22 (Fig. 3, [0045]-[0046]). Considering the selective dispensing of build material (such as the cold spray of Kerekes) occurs at a small point/portion of the area 22 (as per the nature of manufacturing), there are necessarily some areas on which light is being scanned, which are also around the build material which is being dispensed.
Thus, because Kerekes renders obvious the use of multiple/a series of straight lines via Moire contouring [0038], which is a method in which a series of straight lines in a grating pattern is projected onto a surface which is then viewed from another angle [0058]. With regard to the “four” focused light strips in claim 7, as discussed above, Kerekes appreciates using, in some cases, one light strip, and in other cases, a series of light strips. With regard to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see also MPEP 2144.04 VI. B.). In this case, the “part” being duplicated is the light strip (in the case where one light strip is used – duplicating to use any number of light strips, such as four, is therefore obvious).
With regard to the claimed “determining a contour in at least one focused light strip of the four focused light strips thereby identifying a configuration of the first layer of powdered material” limitation, Kerekes teaches using, for example, a triangulation approach to obtain height measurements [0047], then processing the measurements to establish feedback data [0048] and then adapting the selective deposition modelling based on the feedback data [0048]. The act of taking measurements is performed because there are variations between the digital model and the physical object being produced; one of ordinary skill in the art would recognize that a purpose of using projected lines of light as a means for capturing data is to determine the “contours” (broadly interpretable as ‘exterior shape/geometry’) of the object, and determine the extent of the differences between the exterior geometry of the digital model and physical object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri and Kerekes, as doing so would allow for dimensionally normalizing layers of an object being formed [Kerekes; Abstract, 0056] via additive manufacturing in order to measure the geometric characteristics of the 3D object as it is being formed, in order to cause the position of the delivery means to change during manufacturing [Camilleri 0015], which would result in a 3D item that best matches the targeted geometry [Camilleri 0058].
Regarding claim 8:
The limitations of claim 8 are substantially similar to the limitations of claim 7, the differences lying in that the step of projecting the laser image is simply applied to the second layer instead of the first layer. Duplicating steps in additive manufacturing is obvious because the nature of additive manufacturing is such that layers are applied subsequently to each other, and thus many of the steps associated with additive manufacturing would also be expected to be duplicated upon the formation of each layer.
Although King does not explicitly teach “projecting the at least one focused light strip onto the first layer[…]”, this step is intrinsic in the method King teaches; the purpose of the act of turning the nozzle is to mitigate the effects of distortion caused by cold spraying due to the varying thicknesses of the preform resulting in varying distances from the preform to the spray nozzle. King teaches that this technique can be used to control the growth of the edges of the preform so that the preform maintains a constant diameter [029],[030].
Camilleri teaches a method for forming 3D objects from a stream of powder [0001], by feeding metallic or other powder to a high velocity flow of heated pressurized air which is sprayed from a spray nozzle [0047]. Camilleri teaches receiving and interpreting data defining the geometry of the 3D object as it is being formed [0014], wherein the geometry of the 3D object is measured using sensing means [0015], which is synonymous with “imaging”.
Camilleri does not teach projecting  the at least focused light strip onto the first layer[…].

With regard to the claimed “determining a contour in the at least one focused light strip of the four focused light strips thereby identifying a configuration of the first layer of powdered material” limitation, Kerekes teaches using, for example, a triangulation approach to obtain height measurements [0047], then processing the measurements to establish feedback data [0048] and then adapting the selective deposition modelling based on the feedback data [0048]. The act of taking measurements is performed because there are variations between the digital model and the physical object being produced; one of ordinary skill in the art would recognize that a purpose of using projected lines of light as a means for capturing data is to determine the “contours” (broadly interpretable as ‘exterior shape/geometry’) of the object, and determine the extent of the differences between the exterior geometry of the digital model and physical object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri and Kerekes, as doing so would allow for dimensionally normalizing layers of an object being formed [Kerekes; Abstract, 0056] via additive manufacturing in order to measure the geometric characteristics of the 3D object as it is being formed, in order to cause the position of the delivery means to change during manufacturing [Camilleri 0015], which would result in a 3D item that best matches the targeted geometry [Camilleri 0058].
Regarding claim 9:

Camilleri teaches a method for forming 3D objects from a stream of powder [0001], by feeding metallic or other powder to a high velocity flow of heated pressurized air which is sprayed from a spray nozzle [0047]. Camilleri does not explicitly teach articulating the cold spray gun “based upon the distortion of the image projected onto the first layer of material”. However, does teach Camilleri teaches receiving and interpreting data defining the geometry of the 3D object as it is being formed [0014], wherein the geometry of the 3D object is measured using sensing means [0015], which is synonymous with “imaging”. Camilleri teaches measuring the geometric characteristics of the 3D object as it is being formed, in order to cause the position of the delivery means to change during manufacturing [Camilleri 0015]. Causing the position of the delivery means (the spray gun) is based on the measured geometric characteristics of the 3D object during formation, and measuring the geometric characteristics is performed to measure any distortions and to correct for the distortions. 
Kerekes teaches using, for example, a triangulation approach to obtain height measurements [0047], then processing the measurements to establish feedback data [0048] and then adapting the selective deposition modelling based on the feedback data [0048]. The act of taking measurements is performed because there are variations between the digital model and the physical object being produced; one of ordinary skill in the art would recognize that a purpose of using projected lines of light as a means for capturing data is to determine the “contours” (broadly interpretable as ‘exterior shape/geometry’) of the object, and determine the extent of the differences between the exterior geometry of the digital model and physical object. Thus, with regard to the limitation in claim 9 of articulating the cold spray gun based 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri and Kerekes, as doing so would allow for dimensionally normalizing layers of an object being formed [Kerekes; Abstract, 0056] via additive manufacturing in order to measure the geometric characteristics of the 3D object as it is being formed, in order to cause the position of the delivery means to change during manufacturing [Camilleri 0015], which would result in a 3D item that best matches the targeted geometry [Camilleri 0058].
Regarding claim 10:
King teaches a process for producing a preform by cold spray deposition, the process comprising: providing a starter substrate about a preform axis of rotation, and rotating (meets “turning”) the starter substrate about the preform axis of rotation and depositing material onto the deposition surface of the starter substrate using cold spray deposition to form a product deposition surface [Abstract]. The step of depositing material taught by King would result in modifying the formation of the powder material deposited at the substrate. 
Regarding claim 11:
King teaches that the cold spray applicator is moved in a plane perpendicular to the preform axis of rotation so as to deposit material as a substantially flat surface on each respective deposition surface of the starter substrate or product deposition surface of the preform product [016]. The plane is defined by two axes (X and Y) each of which are perpendicular to the 
Regarding claim 12:
King teaches that following the cold spray, the rough material on the surface is removed by machining [087]. This step of machining results in modifying the formation of the powder material deposited at the substrate.
Regarding claim 13:
King does not teach modifying powder deposition parameters of the spray gun in response to optical distortion of each layer of deposited powder material.
Camilleri teaches receiving and interpreting data defining the geometry of the 3D object as it is being formed [0014], wherein the geometry of the 3D object is measured using sensing means [0015], which is synonymous with “imaging”. Camilleri teaches measuring the geometric characteristics of the 3D object as it is being formed, in order to cause the position of the delivery means, the velocity of the powder, and the temperature of the powder to change during manufacturing [Camilleri 0015], which are powder deposition parameters. Causing the position of the delivery means (the spray gun) is based on the measured geometric characteristics of the 3D object during formation, and measuring the geometric characteristics is performed to measure any distortions and to correct for the distortions. 
Camilleri is silent regarding projecting a focused light strip onto the first layer for defining its profile geometry.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri and Kerekes, as doing so would allow for dimensionally normalizing layers of an object being formed [Kerekes; Abstract, 0056] via additive manufacturing in order to measure the geometric characteristics of the 3D object as it is being formed, in order to cause the position of the delivery means to change during manufacturing [Camilleri 0015], which would result in a 3D item that best matches the targeted geometry [Camilleri 0058].
Regarding claims 14 and 17, King, Camilleri, and Kerekes teach the method as applied to claim 1 above.
claim 14 or the “four focused light strips…substrate” limitation in claim 17, Kerekes renders these claim limitations obvious. As discussed in the rejection of claim 1 above, Kerekes teaches that the beam of energy is preferably “a focused beam of light in the shape of a line” (“line” being synonymous with “strip”). With regard to the light strip being “around the stream of powder at the substrate”, this would necessarily occur from the modification of King in view of Camilleri with Kerekes; in Kerekes, sample points 26 are projected along the entire scanned surface in the area 22 (Fig. 3, [0045]-[0046]). Considering the selective dispensing of build material (such as the cold spray of Kerekes) occurs at a small point/portion of the area 22 (as per the nature of manufacturing), there are necessarily some areas on which light is being scanned, which are also around the build material which is being dispensed.
As discussed in the 112(b) rejection above, in view of ‘rotational invariance’ being a mutually exclusive term from “light strips”, the limitation ‘rotational invariance’ will be interpreted as ‘rotational symmetry’ in view of light strips being capable of exhibiting rotational symmetry. In view of light strips being straight lines, light strips have rotational symmetry when rotated 180°; for example, a horizontal line (or set of parallel horizontal lines) can still be the same set of horizontal line (or lines) when rotated 180°. Thus, because Kerekes renders obvious the use of multiple/a series of straight lines via Moire contouring [0038], which is a method in which a series of straight lines in a grating pattern is projected onto a surface which is then viewed from another angle [0058]. In view of a series of straight lines in a grating pattern being a pattern that has rotational symmetry (as discussed above; e.g. rotational symmetry when rotated 180°), Kerekes’ disclosure of using a series of straight lines meets claim 14. With regard to the “four” focused light strips in claim 17, as discussed above, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see also MPEP 2144.04 VI. B.). In this case, the “part” being duplicated is the light strip (in the case where one light strip is used – duplicating to use any number of light strips, such as four, is therefore obvious).
Regarding claim 15, King, Camilleri, and Kerekes teach the method as applied to claim 1 above. 
With regard to the claimed “generating a camera image” limitation, Kerekes teaches using a video image sensor, such as a charged coupled device (CCD) camera to generate the sensor responses needed to produce the height data signals for the scanning system [0050],[0058]. Although Kerekes does not explicitly teach that the video image sensor is an infrared sensor, one of ordinary skill in the camera arts understands that video image sensors capture and detect energy wavelengths in a slightly broader range of wavelengths than the human eye can see; in other words, not only do video image sensors capture the visible light spectrum, but also they capture certain wavelengths of ultraviolet (on the smaller wavelength end of the electromagnetic spectrum) that the human eye cannot see, and certain wavelengths of infrared that the human eye cannot see (on the longer end wavelength end of the spectrum). Thus, although the video image sensor of Kerekes is not explicitly stated as being an infrared camera, the video image sensor of Kerekes would also have the ability to capture certain wavelengths of infrared.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (WO2015157816A1; of record) in view of Camilleri et al. (US20180169686A1; of record) and Kerekes (US 20020104973 A1; of record), as applied to claim 1 above, and further in view of Mark et al. (US 20160067928 A1; of record).
Regarding claim 3:
King, Camilleri, and Kerekes teach the method as applied to claim 1 above, but are silent regarding calculating an angle by the quadratic-formula-based instantly claimed formula. However, King does teach turning the cold spray nozzle (reorienting) inwardly, towards the center of the preform, each time the nozzle approaches the edge of the preform [029],[030]. Turning the cold spray nozzle would result in a second angle relative to the original axis. This technique can be used to control the growth of the edges of the preform so that the preform maintains a constant diameter [029],[030].
Camilleri also teaches reorienting the spray arm to maintain an optimal distance and angle for the powder spray to the substrate as layers of the powder build up on the substrate [0049]. From this, it is deduced that after a first layer, a second layer is delivered onto the three dimensional object being formed, and that because the spray arm is reoriented, the nozzle for the spray would be at a different angle than the first for optimal distance and angle.
Camilleri does not teach reorienting the spray gun to an angle calculated based on the quadratic-formula-based instantly claimed formula. 
Mark teaches additively manufacturing via various methods, such as spraying [0108], wherein the toolpath (such as a spray head) may be offset according to quadratic control point basepaths [0143], which meets the limitation for the quadratic-based formula of calculating θ2. 

Regarding claim 4:
The limitations of claim 4 are substantially similar to the limitations of claim 2, the differences lying in that the new angle for the spray gun is simply applied to the second layer instead of the first layer. Duplicating steps in additive manufacturing is obvious because the nature of additive manufacturing is such that layers are applied subsequently to each other, and thus many of the steps associated with additive manufacturing would also be expected to be duplicated upon the formation of each layer.
King teaches that the nozzle is moved linearly back-and-forth in a plane perpendicular to the preform axis of rotation between two points at the edge of preform [023], and turning the cold spray nozzle (reorienting) inwardly, towards the center of the preform, each time the nozzle approaches the edge of the preform [029],[030]. Turning the cold spray nozzle would result in a second angle relative to the original axis. Thus, the second angle would be offset from the axis perpendicular to the first layer of the material.
Furthermore, Camilleri also teaches that the robotic arm causes a beam of the powder to moves across the surface of the substrate so that the beam remains substantially perpendicular to its point of contact of the substrate [0054]. This is enabled by the control functions of the printer's computerized system. The printer also enables the angle of the beam to be reoriented 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri, as doing so would allow for generate appropriate tool paths that facilitate deposition to result in a 3D item that best matches the targeted geometry [Camilleri 0058].
Regarding claim 5:
King, Camilleri, and Kerekes teach the method as applied to claim 4 above, but are silent regarding calculating an angle by the quadratic-formula-based instantly claimed formula. However, King does teach turning the cold spray nozzle (reorienting) inwardly, towards the center of the preform, each time the nozzle approaches the edge of the preform [029],[030]. Turning the cold spray nozzle would result in a second angle relative to the original axis. This technique can be used to control the growth of the edges of the preform so that the preform maintains a constant diameter [029],[030].
Camilleri also teaches reorienting the spray arm to maintain an optimal distance and angle for the powder spray to the substrate as layers of the powder build up on the substrate [0049]. From this, it is deduced that after a first layer, a second layer is delivered onto the three dimensional object being formed, and that because the spray arm is reoriented, the nozzle for the spray would be at a different angle than the first for optimal distance and angle.
Camilleri does not teach reorienting the spray gun to an angle calculated based on the quadratic-formula-based instantly claimed formula. 
3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri and Mark, as doing so would allow for generate appropriate tool paths that facilitate deposition to result in a 3D item that best matches the targeted geometry [Camilleri 0058], and for complete coverage approaches of the various contours [Mark 0119].
Regarding claim 6:
King teaches that the nozzle is moved linearly back-and-forth in a plane perpendicular to the preform axis of rotation between two points at the edge of preform [023].
Furthermore, Camilleri also teaches that the robotic arm causes a beam of the powder to moves across the surface of the substrate so that the beam remains substantially perpendicular to its point of contact of the substrate [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri, as doing so would allow for generate appropriate tool paths that facilitate deposition to result in a 3D item that best matches the targeted geometry [0058].

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.
Even if the beam of light scanned across the surface could be considered a "focused light strip", Kerekes does not take a camera image of the focused light strip at any point in the process. Rather Kerekes uses a detector that includes "a plurality of sensors that produce a response when energized by the scattered light." (See Kerekes Paragraph 48). Further, the response provided by the light sensors is height data, and no image is generated in Kerekes. Without a generated image (as is required by the claimed "camera image") an analysis of the image cannot occur, and Kerekes cannot disclose the claimed process.” (See last paragraph on page 7 to second paragraph on page 8 of arguments).
The argument is not found persuasive. As noted in the previous (and current) 103 rejection, Kerekes explicitly states “In the embodiments shown in FIGS. 5 and 6, the detector 56 is preferably a video image sensor having a sensor resolution of at least 640×480. Low cost video image sensors, such as a charged coupled device (CCD) cameras, are currently available and are well suited for generating the sensor responses needed to produce the height data signals for the scanning system. One such camera is the Intel® Pro PC Camera made by the Intel Corporation of Santa Clara, Calif.” [0050].

The applicant argues that “As the claimed method is directed toward an analysis of the contour in the image, and height data does not provide a contour of a focused light strip, Kerekes does not render the claimed data obvious.” (See second paragraph on page 8 of arguments), and “Applicant reminds the examiner that the claims are not drawn generically to a broad swath of "using light to make measurements". The claims are drawn to one specific method of using light, and the generic knowledge that light can provide measurements is not sufficient to awaken one of skill in the art to the specifically claimed process.” (See third paragraph on page 8 to last paragraph on page 9 of arguments).
The examiner respectfully disagrees. The examiner notes that the current and previous independent claim 1 only includes the limitation of “analyzing contours of the at least one focused light strip projected onto the first layer of deposited material”, which is indeed a generic method step, as “analysis” is a broad, generic term that does not impart any substantive weight to the claimed method. New claim 16, which at first glance appears to further elaborate upon the “analyzing” step of claim 1, also does not impart any substantive weight to the claimed method; the limitation of “comparing a profile of the focused light strip captured in the camera image to a straight line, thereby determining a distortion of the focused light strip” does not specify what parameters are compared, the manner in which the parameters are compared, let alone requiring any action to be performed with the information “determined” from said comparison.
In addition, subsequent to the “generating…” step in claim 1, claim 1 further states: 
“establishing an angle of the first layer of material relative to the substrate from the optical distortion of the profile geometry as determined by the camera image of the contours of the at least one focused light strip and reorienting the cold spray gun based upon the profile geometry as determined by the camera image of the contours of the at least one focused light strip to an angle θ2 being offset from an axis defined by the first layer of material for optimizing delivery of the powdered material over the first layer of material; and
delivering a second layer of material onto the first layer of material with the nozzle of the cold spray gun oriented at the angle θ2.”
Assuming, arguendo, that the limitation prior limitation in the claim of “analyzing” added any patentable weight to the above-quoted limitation, the step of “reorienting…based upon the profile geometry” is so broad so as to encompass virtually an infinite number of data/information processing techniques. Furthermore, the angles θ1 and θ2 set forth in claim 1 also encompass an infinite number of angles, as there is no relationship of θ1 to θ2 in claim 1. It is additionally not specified how the reorienting is “based upon” the profile geometry, as “based upon” is a subjective determination and is therefore capable of being interpreted broadly in virtually any manner by one of ordinary skill in the art. In view of angle θ2 encompassing an infinite range of angles, stating that the cold spray gun is reoriented to θ2 is effectively stating that the cold spray gun is reoriented in an infinite range of positions, with no specific target value or feedback loop in view of θ2 not actually being related to θ1 or any other angle via any relationship. Even if, for example, the relationship set forth in claim 3 was included, this limitation would be obvious as discussed in the 103 rejection of claim 3 above. In claim 1, because angles θ1 and θ2 have no relationship to one another, the claim is so broad and can be interpreted in the manner that angles θ1 and θ2 can be virtually any arbitrarily chosen angle.
The applicant’s arguments directed to the conclusion of obviousness of the quadratic formula (see page 9 of arguments) are not found persuasive. The applicant’s position is that the claimed formula is a species of a quadratic formula, while the Mark reference (hereinafter “Mark”) discloses a genus/generic quadratic formula, and that a genus does not by itself render a species obvious.
To be clear, a generic quadratic formula is:

    PNG
    media_image1.png
    87
    372
    media_image1.png
    Greyscale

The applicant’s claimed formula is:

    PNG
    media_image2.png
    102
    357
    media_image2.png
    Greyscale

2)” in the applicant’s expression, which is otherwise identical. In a generic quadratic equation (ax2 + bx + c = 0), the “c” term represents the y-intercept (i.e. when x = 0). It is noted that the claims are silent regarding the definition of any of the parameters, A, B, C, and α2; the examiner notes that it is improper to import claim limitations from the specification (MPEP 2111.01 II.). Thus, the broadest reasonable interpretation of the applicant’s quadratic formula includes the generic quadratic formula above, in view of the “α2” term not being defined, and therefore encompassing any value including 0 (which would set the “c” term to, for example, (C – 0, or just “C”). 
In paragraph [0026], the applicant’s specification states: “Each sequential pass is deposited on the perspective planes ac, be and ab of the first triangular prismatic pass best shown in Figure 1b. Angles θ2 and θ3 are calculated in accordance to the equations shown below in order to obtain the desirable angles eac = dca (α1 + α3 = β + α2) of the prism obtained by deposition of three sequential passes. Therefore, it is possible to define the angle α2 of the second layer 103 deposited from the second pass p2 based on targeted value of the angle dca: α2 = dca - β1. The quadratic equation α2 = Aθ2 + Bθ + C then can be solved relative to determine θ2:”
	
Assuming arguendo that “α2” was defined in the claims in the manner discussed in [0026] of the applicant’s spec (see above), the α2 term is based on a target value – that is, after first layer 102 is deposited, angle “dca” (see Fig. 1b) is a desired angle that has not been formed yet, in view of layer 103 not being applied. Thus, α2 (and therefore θ2) is a calculated value based on achieving the desired end value of angle “dca”. In other words, the “C – α2” term in the applicant’s expression is only a corrective term in a feedback control loop process; one of wherein the toolpath (such as a spray head) may be offset according to quadratic control point basepaths [0143], which meets the limitation for the quadratic-based formula of calculating θ2. Thus, modifying the “c” value to adjust for the “α2” based on desired angle “dca” would have been obvious, because using feedback control to adjust toolpaths (i.e. the toolpath of a cold spray nozzle) is rendered obvious by Mark. To be clear, it is once again noted that none of the above limitations or parameters of the formula are defined in this manner in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738